DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment, arguments and remarks, filed on 4/27/2021, in which claim(s) 1-19 and 21 is/are presented for further examination.
Claim(s) 1, 8 and 15 has/have been amended.
Claim(s) 20 has/been previously cancelled.

Response to Amendments
Applicant’s amendment(s) to claim(s) 1, 8 and 15 has/have been accepted.  Support was found in at least [0067] of the specification.

Response to Arguments
Applicant’s arguments with respect to claims 1-19 and 21, filed on 4/27/2021, have been fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1-19 and 21 under 35 U.S.C. 103, see the bottom of page 8 to page 9 of applicant’s remarks, filed on 4/27/2021, have been fully considered but they are not persuasive.
Applicant is merely arguing the newly added limitations in the claim that were not previously presented.  The examiner respectfully disagrees.  Please see the corresponding section of the rejection below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 1-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US 10,108,637 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject matter.  That is, all the limitation of the instant application are contained in the ‘637 patent.
Application: 16/056,672
Patent: US 10,108,637
1.  A spatial-temporal storage system, comprising:

a processor; and

a memory, the memory storing instructions to cause the processor to perform:

in a first layer,




internally implementing Moore encoding to translate geometry queries into range scans; and

aggregately minimizing input and output latencies of the range scans generated by a same geometry query of the geometry queries using dynamic programming in the first layer; and



in a second layer,

deploying block grouping to preserve data locality benefits when regions in the geometry queries are split during a moving hotspot.




















8.  Same as 1.

15.  Same as 1.
A spatial-temporal storage system, comprising:






in a first layer,

a geometric translation circuit configured to split spatial-temporal information representing different geometric regions and respective servers into row keys and translate a geometry query into a range scan; and

a multi-scan optimization circuit configured to compute an optimal read strategy to optimize the range scan translated by the geometric translation 

in a second layer,

a block grouping circuit configured to allow grouping of blocks in the second layer while preserving spatial data locality when splits of spatial-temporal information occur in the first layer,

wherein, in the second layer, the block grouping circuit groups spatial-temporal information such that data corresponding to a first group in a first server is replicated to create a replica and the replica is placed in a second group in a second server where the replicas of a same group are stored in a same physical server at the second server, and

wherein, when retrieving the split spatial-temporal information for a moving hotspot in the second layer, the block grouping circuit splits the replica into multiple daughters on different physical servers at the second server to make use of resources on the different physical servers.

7.  Same as 1.

12.  Same as 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahabi et al., US 2003/0204499 A1 (hereinafter “Shahabi”) in view of Boulkenafed et al., US 2017/0169544 A1 (hereinafter “Boulkenafed”) in further view of Bowman et al., US 2012/0166446 A1 (hereinafter “Bowman”) in further view of Mark Callaghan, “Small Datum: Read, Write & Space Amplification- Pick 2”, dated 11/23/2015 (hereinafter “Callaghan”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 8 and 15
Shahabi discloses a spatial-temporal storage system (Shahabi, [0300], see GPS), comprising:
a processor (Shahabi, [0293], see processor); and
a memory (Shahabi, [0294], see memory), the memory storing instructions to cause the processor to perform:
in a first layer 
internally to translate geometry queries into range scans (Shahabi, [0013], see transform query defining a subset of the dimension of the data cube and the range-sums as the first layer) 
aggregately minimizing, input and output latencies of the range scans generated by a same geometry query of the geometry queries using dynamic programming in the first layer (Shahabi, [0181] and [0182], see aggregating queries for fixed ranges); and
in a second layer 
deploying block grouping to preserve data locality benefits when regions in the geometry queries are split during a moving hotspot (Shahabi, [0048]-[0051], see a local average of an array/block and splitting preserves scalar products; and Shahabi, [0321], see the average number of blocks [i.e., block grouping]; Note: “to preserve data locality benefits when regions in the geometry queries are split during a moving hotspot” is intended use and a result of the use of block grouping).
On the other hand, Boulkenafed discloses implementing Moore encoding (Boulkenafed, [0032]-[0036], see using a space-filling curve for mapping; and Boulkenafed, [0048], see using a Moore space-filling curve [i.e., Moore encoding], see [0058] of applicant’s specification);
in a first layer of a quad tree (Boulkenafed, [0042], see mapping that forms a quad tree in a high tile level with lower resolution); and
in a second layer of the quad tree (Boulkenafed, [0042], see mapping that forms a quad tree in a low tile level with higher resolution).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Boulkenafed’s teachings to Shahabi’s system.  A skilled artisan would have been motivated to do so in order to more efficiently record multi-resolution data, see Boulkenafed, [0004].  In addition, both/all of the references (Shahabi and Boulkenafed) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as spatial queries.  This close relation between/among the references highly suggests an expectation of success.
by traversing deeper into the quadtree if the geometry queries partially overlap with an area (Bowman, [0018], see recursive traversal down a quadtree; Bowman, [0073], see spatial quadtree indexing; Bowman, [0074], see linear quadtree indexes used to more efficiently execute queries against geometry objects; and Bowman, [0076], see SQL queries for spatial data can include a query for all objects that overlap with an area or a query for objects that overlap window in any way).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Bowman’s teachings to the combination of Shahabi and Boulkenafed.  A skilled artisan would have been motivated to do so in order to create a spatial quadtree index with cost-based query decomposition in database management systems and to efficiently create spatial quadtree indexes without decomposing objects and instead only decompose queries so as to avoid having to optimize each time a query is executed, see Bowman, [0007].  In addition, both/all of the references (Shahabi, Boulkenafed and Bowman) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as spatial queries.  This close relation between/among the references highly suggests an expectation of success.
On the other hand, Callaghan discloses via read amplification (Callaghan, “Purpose” section, see read amplification explains performance and efficiency in evaluating algorithms for real and potential workloads, where better performance is an insufficient metric on which to choose an algorithm, where read amplification matters when using disk; Callaghan, “Read amplification” section, see where read amplification denotes the amount of work done per logical read operation in a database; and Callaghan, 1st paragraph, see using read application for trees).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Callaghan’s teachings to the combination of Shahabi, Boulkenafed and Bowman.  
Claim(s) 8 and 15 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 8, Shahabi discloses a non-transitory computer-readable recording medium recording a spatial-temporal storage program (Shahabi, [0294], see memory).

Claim 21
With respect to claim 21, the combination of Shahabi, Boulkenafed, Bowman and Callaghan discloses wherein the Moore encoding occurs on each node of the quad tree (Boulkenafed, [0042], see mapping that forms a quad tree; and Boulkenafed, [0048], see using a Moore space-filling curve [i.e., Moore encoding], see [0058] of applicant’s specification),
wherein, in the second layer of the quad tree, the same quad-tree is used to calculate tiles in the quad tree that intersect with the geometry of the first layer of the quad tree (Bowman, [0018], see recursive traversal down a quadtree; Bowman, [0073], see spatial quadtree indexing; Bowman, [0074], see linear quadtree indexes used to more efficiently execute queries against geometry objects; and Bowman, [0076], see SQL queries for spatial data can include a 

Claim(s) 2-7 and 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahabi in view of Boulkenafed in further view of Bowman in further view of Callaghan in further view of Tyercha et al., US 2015/0324373 A1 (hereinafter “Tyercha”).

Claims 2, 9 and 16
Claims 2, 9 and 16 incorporate all of the limitations above.
On the other hand, Tyercha discloses wherein, in the second layer, the employing groups the data to group spatial-temporal information such that data corresponding to a first group in a first server is replicated to create a replica and the replica is placed in a second group in a second server where the replicas of a same group are stored in a same physical server at the second server (Tyercha, [0087] and [0088], see spatial queries; and Tyercha, [0096]-[0099], see replica storing).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Tyercha’s teachings to the combination of Shahabi, Boulkenafed, Bowman and Callaghan.  A skilled artisan would have been motivated to do so in order to realize significant results in terms of compression and significant decreases in runtime, see Tyercha, [0018].  In addition, both/all of the references (Shahabi, Boulkenafed, Bowman, Callaghan and Tyercha) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as spatial queries.  This close relation between/among the references highly suggests an expectation of success.

Claims 3, 10 and 17
With respect to claims 3, 10 and 17, the combination of Shahabi, Boulkenafed, Bowman, Callaghan and Tyercha discloses wherein, when retrieving the split spatial-temporal information for the moving hotspot in the second layer, the block grouping splits the replica into multiple daughters on different physical servers at the second server to make use of resources on the different physical servers (Shahabi, [0048]-[0051], see a local average of an array/block and splitting preserves scalar products; Shahabi, [0321], see disk blocks in queries; and Tyercha, [0087] and [0088], see spatial queries).

Claims 4, 11 and 18
With respect to claims 4, 11 and 18, the combination of Shahabi, Boulkenafed, Bowman, Callaghan and Tyercha discloses further comprising, in the first layer, determining if the optimal read strategy is greater than a predetermined threshold (Shahabi, [0285], see the Cartesian optimal block allocation using an overlap query; Tyercha. [0077], see checking values; and Tyercha, [0089], see checking values).

Claims 5, 12 and 19
With respect to claims 5, 12 and 19, the combination of Shahabi, Boulkenafed, Bowman, Callaghan and Tyercha discloses wherein the deployment of the block grouping specifies replica groups when writing data into the second layer, and
wherein replicas in a same group are placed into a same data node (Shahabi, [0036]; Shahabi, [0045]; Shahabi, [0240], see same disk or node; and Tyercha, [0096]-[0099]).

Claims 6 and 13
With respect to claims 6 and 13, the combination of Shahabi, Boulkenafed, Callaghan and Tyercha discloses wherein block sizes are set to respect splits such that a daughter region server including one of the multiple daughters is moved into a remote physical server (Shahabi, [0048]-[0051], see a local average of an array/block and splitting preserves scalar products; Shahabi, [0295], see data server and application server; Shahabi, [0317] and [0318]; and Tyercha, [0087] and [0088], see spatial queries).

Claims 7 and 14
With respect to claims 7 and 14, the combination of Shahabi, Boulkenafed, Bowman, Callaghan and Tyercha discloses wherein the spatial-temporal information is split so as to have uniform density in the first server and the second server (Shahabi, [0048]-[0051], see a local average of an array/block and splitting preserves scalar products; Shahabi, [0136] and [0137]; and Tyercha, [0087] and [0088], see spatial queries).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396.  The examiner can normally be reached on M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: June 24, 2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152